           Case 2:20-cv-01743-WSH Document 18 Filed 05/07/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


VANCE STRADER                                       )
doing business as Advance Housing,                  )
                                                    )
                 Appellant,                         )
                                                    )
                 v.                                 )   Civil Action No. 20-1743
                                                    )
RHONDA J. WINNECOUR,                                )
Trustee,                                            )
                                                    )
                 Appellee.                          )


                                             ORDER


          AND NOW, this 7th day of May, 2021, pro se Appellant Vance Strader having filed his

response (Docket No. 14) on May 4, 2021, IT IS HEREBY ORDERED that Appellee shall file a

brief in opposition to Mr. Strader’s appeal by June 7, 2021, and Mr. Strader may file a reply by

June 21, 2021.




                                                    W. Scott Hardy
                                                    W. Scott Hardy
                                                    United States District Judge


cc/ecf:          Counsel of Record

                 Vance Strader (via U.S. Mail)
